EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Ulmer on August 26, 2022.
The application has been amended as follows: 
Claim 1 is amended as follows:
“the fluid” in lines 16-17 is changed to “fluid”
“the microelectrode apertures” in lines 22-23 is changed to “the plurality of microelectrode apertures”
“the microelectrodes” in lines 23-24 is changed to “the plurality of microelectrodes”
Claim 2 is amended as follows:
“the microelectrodes” in lines 1-2 is changed to “the plurality of microelectrodes”
Claim 3 is amended as follows:
“the microelectrodes” in lines 3-4 is changed to “the plurality of microelectrodes”
Claim 4 is amended as follows:
“the microelectrodes” in lines 1-2 is changed to “the plurality of microelectrodes”
“the microelectrode apertures” in line 2 is changed to “the plurality of microelectrode apertures”
Claim 5 is amended as follows:
“the microelectrodes” in lines 1-2 is changed to “the plurality of microelectrodes”
“the microelectrode apertures” in line 2 is changed to “the plurality of microelectrode apertures”
Claim 6 is amended as follows:
“the PCB attached to the microelectrodes” in lines 2-3 is changed to “the PCB coupled to the plurality of microelectrodes”
Claim 8 is CANCELLED. 
Claim 12 is amended as follows:
“the space” in line 1 is changed to “the transversely extending gap”
Claim 13 is amended as follows:
“the microelectrodes being located along a distal face of the tip electrode” in lines 1-2 is changed to “the plurality of microelectrodes being located along the distal face of the tip electrode”
Claim 14 is amended as follows:
“the microelectrodes” in lines 1-2 is changed to “the plurality of microelectrodes”
Claim 15 is amended as follows:
“the microelectrodes being located along a circumferential face of the tip electrode” in lines 1-2 is changed to “the plurality of microelectrodes being located along the circumferential face of the tip electrode”
Claim 16 is amended as follows:
“the microelectrodes” in line 9 is changed to “the plurality of microelectrodes”
Claim 20 is amended as follows:
“the microelectrodes” in line 3 is changed to “the plurality of microelectrodes”
Claim 21 is amended as follows:
“the microelectrode apertures” in line 12 is changed to “the plurality of microelectrode apertures”
Reasons for Allowance
Claims 1-6, 12-16, and 19-22 are allowed. 
The following is an examiner’s statement of reasons for allowance: During the search of the prior arts, Rankin et al., (US 20140276052; hereinafter Rankin) and Grunewald et al., (US 20130123775; hereinafter Grunewald) were found to be pertinent to the claimed invention. However, in view of the Patent Board decision filed June 1, 2022, it is Examiner’s position that Rankin and Grunewald fail to disclose, teach, or suggest the claimed invention. Appellent’s arguments regarding Rankin and Grunewald were found to be persuasive and the rejections of independent claims 1, 16, and 21-22 are hereby withdrawn and claims 1, 16, and 21-22 are allowed. Claims 2-6, 12-15, and 19-20 are allowed as being dependent on an allowed independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794